Name: COMMISSION REGULATION (EC) No 2477/94 of 13 October 1994 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy;  trade policy;  trade
 Date Published: nan

 14. 10 . 94 Official Journal of the European Communities No L 264/11 COMMISSION REGULATION (EC) No 2477/94 of 13 October 1994 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency Article 2 The regions in which the 300 000 tonnes of barley are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas 300 000 tonnes of barley, held by the French intervention agency, should be put up for sale for export ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 20 October 1994 at 9 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Thursday at 9 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 22 December 1994 at 9 a.m. (Brussels time). 4. The tenders shall be lodged with the French inter ­ vention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 300 000 tonnes of barley held by it, to be exported to all third countries. Article 6 1 . Before the lot awarded is removed, the intervention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (*) and shall analyse that sample. (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30. 7 . 1994, p . 1 . 0 OJ No L 191 , 31 . 7 . 1993, p . 76. (4) OJ No L 21 , 26. 1 . 1994, p . 1 . o OJ No L 331 , 2. 12. 1988 , p . 1 . 6) OJ No L 74, 20. 3 . 1992, p . 18 . No L 264/12 Official Journal of the European Communities 14. 10. 94 (a) Where the final results of the analysis of the sample indicate a difference between the quality of the barley to be removed and the quality as described in the notice of invitation to tender, which nevertheless remains within a limit of up to :  2 kg/hi for the specific weight, which must not however be less than 60 kg/hi,  one percentage point for the moisture content,  half a pourcentage point for the impurities referred to in points B.2 and B.4 of the Annex to Regulation (EEC) No 689/92,  half a percentage point for the impurities referred to in point B.5 of the Annex to Regulation (EEC) No 689/92, the percentages admissible for noxious grains however remaining unchanged, the fol ­ lowing provisions shall apply : (i) the intervention agency shall, that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its charac ­ teristics as established,  or refuse to take over the lot in question . In that case the successful tenderer shall , that same day, inform the intervention agency and the Commission thereof in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obligations relating to the lot in question, including the securities. The lot in question shall then be put up for sale again under a future invitation to tender at the quality established. (b) Where the final results of the analysis of the sample indicate that the quality is below the limits laid down in (a) above :  the intervention agency shall , that same day, inform the Commission thereof in accordance with Annex III, as well as the storer and the successful tenderer,  the successful tenderer shall give official notice, that same day, to the intervention agency of the impossibility of taking over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annex IV. Once these formalities have been completed, he shall be immediately released from all his obligations re ­ lating to the lot in question, including the securi ­ ties. 2. All risks shall be borne by the successful tenderer from the time of removal . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1994. For the Commission Rene STEICHEN Member of the Commission 14. 10 . 94 Official Journal of the European Communities No L 264/13 ANNEX I (tonnes) Place of storage Quantity Amiens 45 000 ChÃ ¢lons-sur-Marne 61 000 Dijon 12 000 Lille 13 000 Nancy 34 000 Orleans 50 000 Paris 22 000 Poitiers 8 000 Rouen 55 000 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency (Regulation (EC) No 2477/94) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) C) Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc . (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 ) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15. No L 264/14 Official Journal of the European Communities 14. 10 . 94 ANNEX IV Communication of refusal of lots under the standing invitation to tender for the export of 300 000 tonnes of barley held by the French intervention agency Article 6 of Regulation (EC) No 2477/94  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot No Quantity in tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hi)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not barley of unimpaired quality  Other